DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (20140241614).
Referring to claim 18, Lee shows A light detecting and ranging (LiDAR) system for acquiring information about objects in a scene, the LiDAR system comprising (see abstract):
a plurality of emitters configured to generate incident radiation within a defined
frequency range throughout a field of view, the incident radiation configured to be generated at two different frequencies with overlapping fields of view within the
scene, wherein a difference between the two different frequencies is Δf (see paragraph 42 note the modulated light pattern with a set of colors also see figure 5-6;
an array of detectors configured to receive retroreflected radiation within the defined frequency range for the field of view of the scene (see figure 8 note the array of detectors shown as Reference 114, 118, and 116);

a set of frame buffers operably coupled to the array of detectors and the circuitry configured to sample and store digital data from each detector in response to the sampling time reference signal as sampled data (see figure 8 note the pixel row buffer also see paragraph 72 note a full frame buffer can be used);
a processing system configured to perform a frequency analysis on the sampled data to determine sampling times at which waveforms corresponding to Δf are detected and to generate at least one parameter based on the frequency analysis (see paragraph 89).
Referring to claim 2, Lee shows one of the parameters in the analysis is a distance to an object based on time of flight of the emitted and reflected radiation, or an angle of an object associated with the reflected radiation (see paragraph 43).
Referring to claim 3, Lee shows system includes at least one graphics processing unit (GPU) configured to process the stored information using a volumetric analysis of information for at least a given detector as stored in at least one frame buffer corresponding to the given detector that is performed for multiple points in time within that frame buffer such that multiple periodic samples are evaluated to reconstruct and analyze the retroreflected radiation (see paragraph 72-74).

Referring to claim 13, Lee shows radiation is collimated electromagnetic energy selected from the wavelength ranges of: ultraviolet (UV) - 100-400 nm, visible - 400-700 nm, near infrared (NIR) - 700-1400 nm, infrared (IR) - 1400-8000 nm, long-wavelength IR (LWIR) - 8 um-15 um, or far IR (FIR) - 15 um-1000 um (see paragraph 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20140241614) in view of Mimeault (20110205521).
Referring to claim 6, Lee fails to specifically show but Mimeault shows the frequency analysis is a Fast Fourier Transform (see paragraph 44).  It would have been obvious to include the FFT as shown by Mimeault because this is well known and adds no new or unexpected results.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20140241614).
.


Allowable Subject Matter 
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.
Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
Referring to the argument that Lee fails to show a plurality of emitters configured to generate incident radiation within a frequency range throughout a field of view:  The Applicant admitted there is a discussion of different frequencies or colors used by the “single light projector (119)” however argues the single projector fails to disclose a plurality of emitters.  Looking at the cited passages, specifically paragraph 45 and figures 5-6, figure 6 includes the projector Ref 604 along with a micro lens array Ref 
Referring to the argument pertaining to claim 12 where Lee fails to show each detector in the detector array has a unique angle through which the reflected radiation is received:  The Examiner believes the Applicant intends to claim that each pixel in the detector array has a unique angle, however as the claim is written there is no limitations to the specific pixels.  The claim can be broadly interpreted to include different detectors in an array of detectors as shown by Lee in figure 8 Ref 114, 116, and 118.  Where each individual detector has a unique angle (as shown in figure 8).   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braker (20150077764) and Shaw (20100046953) both include similar emitter/detector configurations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645